Case: 20-50984      Document: 00516061789         Page: 1    Date Filed: 10/20/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-50984                      October 20, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Martinez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-117-1


   Before King, Costa, and Ho, Circuit Judges.
   Gregg Costa, Circuit Judge:
          Joshua Martinez pleaded guilty to drug and gun crimes. He filed a
   notice of appeal, but his attorney later moved to withdraw under Anders v.
   California, 386 U.S. 738 (1967). See also United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Although Martinez did not object to his attorney’s view that
   an appeal would be frivolous, we asked the attorney to address whether a
   conflict existed between “the oral pronouncement of the conditions of
   supervised release at sentencing and the written judgment setting forth those
   conditions.” See United States v. Diggles, 957 F.3d 551, 556–59 (5th Cir.) (en
Case: 20-50984      Document: 00516061789          Page: 2   Date Filed: 10/20/2021




                                    No. 20-50984


   banc), cert. denied, 141 S. Ct. 825 (2020). Counsel filed a supplemental Anders
   brief that addressed that issue and continued to maintain that an appeal was
   not warranted. Again, Martinez did not object.
          We agree with defense counsel that a nonfrivolous basis for appealing
   the supervised release conditions does not exist. We thus will grant the
   motion to withdraw.
          It is worth explaining why the pronouncement of supervised release
   conditions in this case does not present an appealable issue under our recent
   en banc decision in Diggles. Martinez’s Presentence Report recommended
   the “mandatory and standard conditions of supervision” as well as a search
   condition. At sentencing, the district court confirmed that Martinez had
   reviewed the Presentence Report and did not object to it. The court then
   announced that it was adopting the Presentence Report. It also told Martinez
   that the court was imposing “the standard and mandatory conditions of
   supervision” as well as the recommended search condition. The written
   judgment that later issued included the 17 standard conditions listed in the
   Western District of Texas’s Order on Conditions of Probation and
   Supervised Release. See also Diggles, 957 F.3d at 561 & n.6 (noting with
   approval the longstanding practice in some districts of standing orders that
   list recommended conditions).
          The only conceivable pronouncement problem is that the district
   court did not cite the district’s standing order when it orally imposed the
   “standard conditions.” As defense counsel explains, however, that does not
   provide a basis for appeal. Because the court told Martinez it was imposing
   “standard conditions,” he had notice and an opportunity to object (or, at a
   minimum, to ask for more specificity about the conditions). Martinez did not
   object, so any appeal would be subject to plain error review. Id. at 560




                                         2
Case: 20-50984      Document: 00516061789            Page: 3    Date Filed: 10/20/2021




                                      No. 20-50984


   (explaining that an opportunity to object “exists when the court notifies the
   defendant at sentencing that conditions are being imposed”).
          We have difficulty seeing any error—and certainly not the obvious
   one necessary to correct forfeited issues, see id. at 559 (citing Puckett v. United
   States, 556 U.S. 129, 135 (2009))—in orally imposing “standard conditions”
   and then including in the judgment the district’s usual “standard
   conditions.” There is no notice problem. Even before sentencing, the
   Presentence Report notified Martinez that “standard conditions” would
   likely be imposed. The Western District’s standing order provided “advance
   notice” of what those conditions might be. Id. at 560. At sentencing, the
   court twice notified Martinez that it was imposing standard conditions. First,
   it adopted the PSR, which recommends standard conditions. Second, it
   announced that it would impose “standard” conditions.                  Given the
   longstanding existence of the Western District’s standing order, defense
   counsel certainly knew that the standard conditions being imposed were the
   ones listed in the standing order and included in the judgment form created
   by the Administrative Office of the United States Courts. See United States
   v. Cabello, 916 F.3d 543, 546 (5th Cir. 2019) (Elrod, J., concurring) (observing
   that the four district courts in Texas have issued orders that incorporate the
   standard conditions listed in the AO’s judgment form). Indeed, Martinez’s
   appellate counsel acknowledges this common understanding in seeking to
   dismissal the appeal.
          Martinez thus had in-court notice of the conditions being imposed and
   ample opportunity to object. As that notice and opportunity to object are the
   hallmarks of the pronouncement requirement, the district court complied
   with Diggles.    See 957 F.3d at 560 (holding that the “pronouncement
   requirement” is satisfied when the sentencing court “gives notice of the
   sentence and an opportunity to object”). There is no variance between the
   written judgment and the conditions pronounced at sentencing.



                                           3
Case: 20-50984   Document: 00516061789         Page: 4   Date Filed: 10/20/2021




                                No. 20-50984


         Accordingly, counsel’s motion for leave to withdraw is GRANTED
   and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                     4